Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 16 February 2021.

Drawings
Replacement drawings were received on 16 February 2021.  These drawings are acceptable.

Claim Objections
Claims 25 and 26 are objected to because of the following informalities: 
In claim 25, line 2, “the an” should be changed to “an end”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 30, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the imaginary base" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 30 recites the limitation " wherein at least the two edges that transition into the associated primary cutting edges are interconnected via a chisel edge" in lines 1-3.  It is unclear how the centering portion can be provided without a chisel edge, as claimed in parent claim 19, and then comprise a chisel edge.  For the purposes of examination, it has been assumed that the limitation should read “wherein at least the two edges that transition into the associated primary cutting edges are interconnected via the centering portion”.
Claim 39 recites the limitation "39. (New) The drilling tool as set forth in claim 37, wherein 39. (New) The drilling tool as set forth in claim 37, wherein", which is unclear.  For the purposes of examination, it has been assumed that this limitation should read “39. (New) The drilling tool as set forth in claim 37, wherein”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 19-22, 24, 26-27, 30-32, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US 2,600,286).
Regarding claim 19, Weiland discloses a drilling tool (embodiment of figures 1A-6A) to introduce holes into workpieces through chip-removing comprising: a middle axis; a circumferential surface; a front side and an opposite end; at least two primary cutting edges 15’/18 arranged in a region of the front side, each primary cutting edge having a first clearance surface 16, the first clearance surfaces dropping off from the at least two primary cutting edges at a first clearance angle in a direction of the opposite end and extend from the circumferential surface over the front side (see figure 1A), the at least two primary cutting edges lie on an imaginary first conical surface that is arranged so as to be concentric with the middle axis and has a first cone angle that opens up in the direction of the opposite end and is no more than 180 degrees (substantially radially for portion 15’, or approximately 180 degrees); and a centering portion 17’ having at least three edges (see figures 1A and 2A), at least three side surfaces, and an imaginary base surface (see figure 2A), the centering portion provided without a chisel edge, at least two of the edges lie on an imaginary second conical surface that is arranged so as to be concentric with the middle axis and has a second cone angle (see figure 1A) that opens up in the direction of the opposite end, the second cone angle being smaller than the first cone angle, such that that the imaginary second conical surface protrudes from the front side (see figure 1A), wherein the at least two primary cutting edges each have an outer first cutting edge portion 18 and an adjoining Inner second primary cutting 
Weiland does not distinctly disclose wherein the drilling tool is a metal drilling tool to introduce holes into metal workpieces.  It is noted that the limitation “metal drilling tool” may be read two in two ways, one in that the tool itself is made of metal, the other in that the workpiece drilled is metal, which appears to be the intent of this claim.
The Examiner takes Official Notice that it is well known in the art to make drilling tools such as the tool of Weiland from steel for the purpose of providing a strong, durable material for the tool.
Furthermore, Weiland does disclose that the drilling tool is used for hard wood or equivalent materials, and it is known in the art that the hardness of hard woods can be higher than soft metals such as aluminum, such that one of ordinary skill in the art would have found it obvious to try using the drill on a soft metal.  It should be noted that in apparatus claims, the work piece is not given any patentable weight, because it has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).   
Regarding claim 20, Weiland discloses wherein the imaginary base surface has a shape of a point-symmetrical polygon, with at least one of a midpoint and a center of 
Regarding claim 21, Weiland discloses wherein the centering portion 17’ is arranged coaxially with the middle axis, with a tip of the centering portion lying on the middle axis (see figures 1A and 2A).
Regarding claim 22, Weiland discloses the invention substantially as claimed, except Weiland does not disclose wherein the imaginary base surface of the centering portion is an equilateral triangle or a square.  However, it would have been an obvious matter of design choice to make the different portions of the imaginary base of whatever form or shape was desired or expedient, in this case modifying it from a rectangle to a square. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Additionally, according to the teachings of KSR, it would have been obvious to try making the imaginary base surface of the centering portion as a square, as one of ordinary level of skill in the art would have had a reasonable expectation of success to make this modification to the drilling tool.  KSR Int’l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007)
Regarding claim 24, Weiland discloses wherein: the drilling tool has two primary cutting edges 15’/18, with the centering portion 17’ having four edges and four side surfaces (see figures 1A and 2A); the two primary cutting edges transition via a bend or via a bent region into two opposing edges of the centering portion (see figure 1A); the two clearance surfaces 16 transition via a bend or via a bent region into two opposing 
Additionally, according to the teachings of KSR, it would have been obvious to try making the imaginary base surface of the centering portion as a square, as one of ordinary level of skill in the art would have had a reasonable expectation of success to make this modification to the drilling tool.  KSR Int’l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007)
Regarding claim 26, Weiland discloses wherein the first cone angle at least 120 degrees and less than 180 degrees.  As the first cone angle is disclosed as being substantially 180 degrees, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to have selected a cone angle slightly less than 180 degrees for the purpose of optimizing the cutting characteristics of the drilling tool, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 27, Weiland discloses wherein the second cone angle is less than 180 degrees (see figure 1A).
Regarding claim 30, Weiland discloses wherein at least the two edges that transition into the associated primary cutting edges 15’/18 are interconnected via the centering portion 17’.
Regarding claim 31, Weiland discloses herein at least one of the side surfaces of the centering portion 17’ is provided with a gash (as seen in figure 1A, the continuation of the flute forms a gash in two sides of the centering portion).
Regarding claim 32, Weiland discloses wherein a width of the imaginary base surface of the centering portion 17’ measured along an imaginary diameter line is smaller than a diameter of the drilling tool (see figure 2A).
Regarding claim 36, Weiland discloses the invention substantially as claimed, except Weiland does not distinctly disclose further comprising at least one coolant and/or lubricant.  However, the Examiner takes Official Notice that it is well known in the art of drilling tools to apply a lubricant to the surface of a drilling tool to prevent rust when not in use.  The language of the claim does not require that the coolant/lubricant be applied during the drilling process.
Regarding claim 37, Weiland discloses wherein the outer first cutting edge portion 18 and the adjoining inner second primary cutting edge portion 15’ of each of the at least two primary cutting edges are connected to one another at a bend (see figure 1A).
Regarding claim 38, Weiland discloses wherein the outer first cutting edge portion 18 of each of the at least two primary cutting edges linearly extends from an 
Regarding claim 39, Weiland discloses wherein the bend defines an obtuse angle connecting the outer first cutting edge portion 18 and the adjoining inner second primary cutting edge portion 15’ (as seen in figure 1A).
Regarding claim 40, Weiland discloses wherein the drilling tool includes a middle axis radially bisecting the drilling tool, and wherein the first primary cutting edge portion 18 is arranged at a greater distance from the middle axis than the second primary cutting edge portion 15’.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US 2,600,286) in view of Olsson (US 9,114,461).
Regarding claim 25, Weiland discloses the invention substantially as claimed, except Weiland does not disclose further comprising a respective second clearance surface adjoining the an end of the first clearance surface facing away from the at least two primary cutting edges and drops off from the end at a second clearance angle toward the opposite end.  Olsson teaches the use of a drilling tool that comprises a first clearance surface 10a that is adjoined by a second clearance surface 10b at an end of the first clearance surface facing away from a primary cutting edge 11 at a second clearance angle for the purpose of providing additional clearance for the drilling tool beyond that provided by the first clearance surface.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US 2,600,286) in view of Shultz et al. (US 7,832,966).
Regarding claim 35, Weiland discloses the invention substantially as claimed, except Weiland does not disclose wherein the drilling tool is an insert for a drill body.  Shultz et al. teaches the use of a drilling tool that may be in the form of a drilling tool 100 without an insert (figures 2-11) or alternatively may be in the form of an insert 205 (figure 12) for a drill body for the purpose of providing the same benefits of the disclosed drilling tool in the form of a removable insert.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to have made the drilling tool of Weiland in the form of a removable drilling insert as taught by Shultz et al. in order to be able to replace the drilling insert when worn out without having to replace the drill body.

Allowable Subject Matter
Claim 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot due to the modified rejections set forth above, as required by the amendments to the claims.
For the reasons set forth above, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8 March 2021